                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                          No. 1:16-cr-10013-JDB-1

JOSEPH DANIEL HUNTLEY,

      Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S MOTION FOR RELIEF UNDER THE FIRST STEP
                                 ACT OF 2018
______________________________________________________________________________

       On June 3, 2019, the Defendant, Joseph Daniel Huntley, filed a pro se motion for a sentence

reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (the

“FSA”). (Docket Entry (“D.E.”) 259.) Pursuant to an order of the Court, the Government

responded on June 17, 2019. (D.E. 262.) The motion is now ripe for determination.

       In a superseding indictment filed July 25, 2016, Huntley was charged with violations of 21

U.S.C. §§ 841(a)(1) and 846 with respect to actual methamphetamine and for being a felon in

possession of a firearm in contravention of 18 U.S.C. § 922(g). (D.E. 38.) The charged offenses

occurred in 2015 and 2016. Following a guilty plea, he was sentenced, on November 15, 2017, to

a total of 260 months’ incarceration, to be followed by five years of supervised release. (D.E.

218.) Defendant is currently confined in Bureau of Prisons custody at Federal Medical Center

Rochester in Minnesota.

       “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment once

it has been imposed.’” Freeman v. United States, 564 U.S. 522, 526 (2011) (quoting 18 U.S.C. §




                                                1
3582(c)). However, the rule is subject to certain narrow exceptions, id., including the FSA, United

States v. Terrell, No. 2:09-CR-031, 2019 WL 3431449, at *1 (E.D. Tenn. July 29, 2019).

       The statute, signed into law on December 21, 2018, “modified prior sentencing law and

expanded vocational training, early-release programs, and other programming designed to reduce

recidivism.” United States v. Boulding, 379 F. Supp. 3d 646, 650 (W.D. Mich. 2019) (quoting

United States v. Simmons, 375 F. Supp. 3d 379, 385 (E.D.N.Y. 2019)), appeal filed (6th Cir. June

25, 2019) (No. 19-1706) & (6th Cir. May 28, 2019) (No. 19-1590). While the law made certain

previous statutory changes retroactive, its scope is a limited one.

       Specifically, the FSA permits the sentencing court to reduce a sentence “for a covered

offense” on motion of the defendant. § 404(b), 132 Stat. at 5222. A “covered offense” is defined

as “a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was

committed before August 3, 2010.” § 404(a), 132 Stat. at 5222. Sections 2 and 3 of the Fair

Sentencing Act of 2010 dealt with certain crack cocaine offenses. See United States v. Majors,

376 F. Supp. 3d 806, 808 (M.D. Tenn. 2019), appeal filed (6th Cir. June 13, 2019) (No. 19-5635).

Accordingly, “the First Step Act permits the retroactive reduction of certain drug trafficking

sentences, but applies only to those convicted of crack cocaine offenses.” Id. at 809 (quoting

United States v. Jones, No. 3:94-CR-00090, 2019 WL 1586814, at *1 (M.D. Tenn. Apr. 12, 2019));

see United States v. Wiseman, ___ F.3d ___, 2019 WL 3367615, at *3 (6th Cir. July 26, 2019)

(“Section 404 of the Act makes retroactive only certain statutory changes pertaining to threshold

crack cocaine weights triggering mandatory minimum sentences that were enacted under the Fair

Sentencing Act of 2010.”).




                                                 2
       The crimes for which Defendant was convicted involved actual methamphetamine and

firearms violations rather than crack cocaine; accordingly, they are not “covered offenses” for FSA

purposes. In addition, the offenses were not committed before August 3, 2010. As the FSA

provides him no relief, the motion is DENIED.

       IT IS SO ORDERED this 15th day of August 2019.

                                                     s/ J. DANIEL BREEN
                                                     UNITED STATES DISTRICT JUDGE




                                                3
